Citation Nr: 1614551	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-42 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Healthcare System


THE ISSUE

Entitlement to reimbursement for out-of-pocket medical expenses incurred at Nebraska Medical Center on August 17 and 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.T.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970, and served a period of active duty for training from May 1978 to July 1980.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 rating decisions by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System.  The relevant health care providers submitted the claim for payment or reimbursement, but the Veteran prosecuted the appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  

In March 2012, the Board remanded the case for further development.
  

FINDING OF FACT

1.  The Veteran has multiple service-connected disabilities, which have warranted a combined 100 percent rating since August 20, 2007.  He has also been in receipt of special monthly compensation based on the need for the aid and attendance of other since January 22, 2008.  

2.  The out-of-pocket expenses incurred by the Veteran at Nebraska Medical Center on August 17 and 18, 2009 were not authorized by VA; however, they were for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  At the time of the Veteran's treatment at Nebraska Medical Center, the VA Medical Center (VAMC) in Omaha, Nebraska, was available; there is no indication that an attempt to use it would not have been reasonable, sound, wise, or practicable; nor is there evidence that treatment at the Omaha VAMC would have been refused.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized out-of-pocket medical expenses incurred by the Veteran on August 17 and August 18, 2009, at Nebraska Medical Center, are not met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent VA's duty to notify and assist applies to the case, a January 2010 letter notified the Veteran of information and evidence needed to substantiate the claim.  The record is also complete and sufficient for deciding the claim.  The Veteran's complete VA medical record file was obtained pursuant to the Board's March 2012 remand.

The Veteran presented to Nebraska Medical Center in Omaha, Nebraska, on August 17, 2009, with symptoms including jaundice and significant abdominal pain.  The Veteran is diabetic, and his symptoms also included uncontrolled serum glucose levels.  He was diagnosed with cholangitis, an infection of the gallbladder, and on August 18, 2009, underwent a cholecystectomy.  Most of the costs of the Veteran's treatment were covered by his Tricare insurance policy.  The Veteran asserts that he is entitled to reimbursement of his out-of-pocket expenses because his admission to Nebraska Medical Center was the result of a medical emergency.  He further asserts that the creation of these expenses was solely the fault of VA, as his requests for VA authorization for the emergency treatment at Nebraska Medical Center were not answered in a timely manner.   

An August 18, 2009 discharge note summarizes the Veteran's course of treatment for cholangitis.  According to this note, the Veteran had been monitored by his non-VA primary care physician, Dr. B., for several days, as a result of abdominal pain, worsened with eating.  Dr. B. had also started the Veteran on antibiotics for suspected cholangitis.  Notes from Dr. B.'s office staff indicate that the Veteran was advised that a cholecystectomy would likely be needed, and that he should choose a surgeon.  However, on August 17, 2009, the Veteran arrived at Nebraska Medical Center with significant abdominal pain and jaundice.  His serum glucose readings were "markedly increased" upon his admission.  The Veteran's spouse testified that she assists him in monitoring his glucose, and that she observed the same symptoms at home, which is one of the precipitating factors in their decision to seek immediate treatment for the Veteran.   

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  The record does not show that the Veteran's treatment was authorized in advance by VA.  The Veteran asserts that he attempted to obtain authorization for the surgery from the VA Nebraska-Western Iowa Healthcare System, but never received a response, and that the required treatment was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under two statutory provisions-38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  Effective January 20, 2012, VA revised its regulations concerning emergency hospital care and medical services provided to eligible veterans at non-VA facilities as required by section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008.  76 Fed. Reg. 70067-71 (Dec. 21, 2011) (codified at 38 C.F.R. § 17.1002).  

The new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

The January 20, 2012, amendment also adds a provision, expanding a criterion of the term "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  76 Fed. Reg. 70067-71.  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly available.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70067-71.  

All three statutory requirements must to be met before reimbursement may be authorized.  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

The condition for which the Veteran sought treatment in August 2009 is not service connected, nor is there an indication that it aggravated a service-connected disability.  However, the Veteran has a combined disability evaluation of 100 percent, and is also in receipt of special monthly compensation based on the need for the aid and attendance of another, as a result of his service-connected disabilities.  Given this set of facts, the Board concludes that the Veteran has a total disability permanent in nature from service-connected disabilities, as defined by 38 U.S.C.A. § 1728, at least for this specific claim.  There is no need, therefore, to discuss the applicability of 38 U.S.C.A. § 1725.   

The record does not reflect, and the Veteran does not contend, that the emergency treatment at Nebraska Medical Center was actually authorized by VA.  However, the record does reflect that the treatment was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran reported to Nebraska Medical Center with abdominal pain that had been ongoing for several days but had worsened precipitously.  He was visibly jaundiced upon arrival, a symptom that would have alarmed any ordinarily prudent layperson.  The Board further notes that the Veteran, who is described by Dr. B. as a very "brittle" diabetic (meaning that his blood glucose levels are difficult to control, and/or require a great deal of monitoring in order to maintain appropriate blood glucose levels), had "markedly increased" blood glucose levels upon admission to Nebraska Medical Center.  Given all of these circumstances, the Board concludes that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention for such symptoms to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

However, 38 U.S.C.A. § 1728 also requires a showing that a VA facility was not feasibly available for treatment at the time of the medical emergency.  The Omaha VAMC has an emergency department, and there is no indication that it was not available to receive the Veteran on August 17, 2009.  Although the Veteran was unable to obtain VA authorization for treatment at Nebraska Medical Center, he could have presented to the emergency department at the Omaha VAMC.  The Board notes that the VAMC is approximately 90 miles from the Veteran's home in Osceola, Nebraska; however, the Veteran was able to travel to Nebraska Medical Center for treatment, which is also located in Omaha, less than one mile from the VAMC.  The evidence indicates that the Veteran was an established patient at the Omaha VAMC.  He has not indicated why he did not report to the Omaha VAMC for emergency treatment, other than to indicate that he called staff there for authorization but did not receive a call back.  Thus, the Board finds that treatment at a VA facility was feasible, and there is no indication that seeking treatment there would not have been reasonable, sound, wise, or practicable.  As a result, the third statutory requirement of 38 U.S.C.A. § 1728 is not met.  As the preponderance of the evidence is against the claim, reimbursement or payment of out-of-pocket medical services rendered to the Veteran on August 17 and 18, 2009, is therefore not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

While the Board is sympathetic to the Veteran's circumstances, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The United States Court of Appeals for Veterans Claims has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  However, there is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for out-of-pocket medical expenses incurred by the Veteran on August 17 and 18, 2009, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


